DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an angle of the display is varied in accordance with whether a passenger is accommodated on the seat or a reclining angle" in lines 3-4. The meaning of this limitation is unclear. For examination purposes the claim is interpreted as “an angle of the display is varied in accordance with a passenger accommodated on the seat and in a reclining angle”, since a passenger in reclining angle would still be accommodated on the seat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN 206870902), hereinafter Shi, in view of Lucien (US 2455429).
Regarding claim 1, Shi discloses a vehicle body of a vehicle (Shi, abstract), the vehicle body comprising: a floor portion (Shi, 1 in Fig. 1); and a seat frame member (Shi, 2 in Fig. 1) mounted with a seat (Shi, 4 in Fig. 1) of the vehicle while being selectively coupled to a plurality of points (Shi, Fig. 1, left and right points) on the floor portion, to form the vehicle body (Shi, Fig. 1, partially form the vehicle side body), for achieving seat mounting and vehicle body configuration.
Regarding claim 2, Shi discloses part of the vehicle body according to claim 1, wherein a lower end portion of the seat frame member is coupled to the plurality of points on the floor portion (Shi, Fig. 1), forming an annular vehicle body member (Shi, Fig. 1, annular shape formed by the floor, two side frames, and the top member); wherein the annular vehicle body member is disposed in a width direction (Shi, implied by the reference, abstract mentions the structure reinforces against lateral collision) of the vehicle so that side portions of the annular vehicle body member form pillars (Shi, inherently the two frames function as pillars) of the vehicle; and wherein the seat of the vehicle is mounted inside the annular vehicle body member (Shi, Fig. 1).
Regarding claim 3, Shi discloses part of the vehicle body according to claim 1, wherein the seat is provided at a lower portion of the seat frame member inside the seat frame member (Shi, Fig. 1) and a seatback (Shi, Fig. 1, where reference number 4 is pointing to) so that, when a passenger is accommodated on the seat, the passenger is surrounded by the seat frame member (Shi, Fig. 1, the frame surrounds seat 4).
Shi fails to disclose a driving unit of the vehicle to be mounted therein as recited in claim 1 and a seat cushion as recited in claim 3.
The examiner takes Official Notice that the use of seat cushion is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle body, such as that disclosed by Shi, and use a seat cushion on the seat below the backrest, as is old and well known in the art, in order to provide seating comfort to passengers.
Lucien teaches a driving unit of the vehicle to be mounted therein (Lucien, Col. 3 lines 23-26 and Fig. 2, driving unit underneath the floor).
Lucien is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Shi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by Shi to incorporate the teachings of Lucien and have a driving unit mounted under the floor. Doing so provides a compact storage space for the driving unit and free up floor space for passengers.
Claims 1, 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20200047692), hereinafter Park, in view of Lucien.
Regarding claim 1, Park discloses a vehicle body (Park, 301 in Fig. 3A-3B) of a vehicle (Park, 105 in Fig. 3A-3B), the vehicle body comprising: a floor portion (Park, 325 in Fig. 3B); and a seat frame member (Park, 305 in Fig. 3B and 4A) mounted with a seat (Park, 330 in Fig. 4A) of the vehicle while being selectively coupled to a plurality of points (Park, paragraph 0082, movable between different positions) on the floor portion, to form the vehicle body (Park, paragraph 0082, vehicle body includes 305), for achieving seat mounting and vehicle body configuration.
Regarding claim 4, Park discloses the vehicle body according to claim 1, further including: a roof member (Park, 315 in Fig. 3B) arranging in a longitudinal direction (Park, left-right direction in Fig. 3B) of the vehicle, wherein the seat frame member is provided in plural to form a plurality of seat frame members (Park, 605A and 605B in Fig. 6), and wherein the roof member forms a vehicle body frame (Park, paragraph 0082) and is coupled to points between upper end portions of the plurality of seat frame members (Park, Fig. 3A and 6, coupled to the side wall which is between the seat frames).
Regarding claim 10, Park discloses the vehicle body according to claim 1, wherein an auxiliary frame (Park, 605A in Fig. 6) is provided at a point spaced from the seat frame member in a forward or rearward direction (Park, Fig. 6, space apart from seat frame 605B) of the vehicle so that a lower end portion of the seat frame member is coupled to the floor portion (Park, Fig. 4A-4B), forming the vehicle body with the seat frame member (Park, paragraph 0082, vehicle body includes the seat frame and floor).
Regarding claim 14, Park discloses the vehicle body according to claim 1, wherein the seat frame member is provided in plural to form a plurality of seat frame members (Park, 605A and 605B in Fig. 6) so that the plurality of seat frame members is spaced from one another in a longitudinal direction (Park, left-right direction in Fig. 3B) of the vehicle.
Park fails to disclose a driving unit of the vehicle to be mounted therein as recited in claim 1.
However, Lucien teaches a driving unit of the vehicle to be mounted therein (Lucien, Col. 3 lines 23-26 and Fig. 2, driving unit underneath the floor).
Lucien is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by Park to incorporate the teachings of Lucien and have a driving unit mounted under the floor. Doing so provides a compact storage space for the driving unit and free up floor space for passengers.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Lucien as applied to claim 1 above, and further in view of Lee et al. (US 11148564), hereinafter Lee.
Regarding claim 3, the combination of Park and Lucien teaches the vehicle body according to claim 1, the seat includes a seatback (Park, see annotated Fig. 3B) connected to a rear end portion of the seat (Fig. 3B, connected behind the seat indirectly through the seat frame).

    PNG
    media_image1.png
    330
    342
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3B from Park
The combination of Park and Lucien fails to teach a seat cushion provided at a lower portion of the seat frame member inside the seat frame member and the passenger is surrounded by the seat frame member.
However, Lee teaches a seat cushion (Lee, Col. 2 line 24, frame for seat cushion, inherently there is a seat cushion) provided at a lower portion of the seat frame member inside the seat frame member (Lee, Fig. 1, inside frame 100) and the passenger is surrounded by the seat frame member (Lee, Fig. 1 and 5, seat is surrounded by frame 100).
Lee is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park and Lucien. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by the combination of Park and Lucien to incorporate the teachings of Lee and have cushion to provide seating comfort for passengers. It would also have been obvious to one of ordinary skill in the art before the effective filing date to replace the seat frame (Park, 305) in Park with the seat frame (Lee, 100) in Lee. Doing so saves material and space since the floor stowing space in Park is no longer needed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Lucien as applied to claim 1 above, and further in view of Lee and Weng (CN 108382320).
Regarding claim 5, the combination of Park and Lucien teaches the vehicle body according to claim 1, wherein a display (420 in Fig. 4A) is provided at the seat frame member.
The combination of Park and Lucien fails to teach an angle of the display is varied in accordance with a passenger accommodated on the seat and in a reclining angle.
However, Weng teaches angle of the display is varied (Weng, paragraph 0025) and Lee teaches seat having a reclining angle (Lee, Col. 2 lines 35-39, Fig. 2 and 6 shows backrest being adjustable and the protrusion leads to a reclining angle).
Lee is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park and Lucien. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by the combination of Park and Lucien to incorporate the teachings of Lee and have the seat being adjustable such that there’s a reclining angle. Doing so provides seating comfort to passengers (Lee, Col. 6 lines 38-47).
Weng is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park and Lucien. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by the combination of Park and Lucien to incorporate the teachings of Weng and replace the display in Park with the display in Weng such that the display can be adjusted to different angle. Doing so provides suitable angle to passengers (Weng, paragraph 0025)
Claims 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Lucien as applied to claims 1 and 14 above, and further in view of Yu et al. (US 20170275940), hereinafter Yu.
Regarding claim 8, the combination of Park and Lucien teaches the vehicle body according to claim 1.
Regarding claim 15, the combination of Park and Lucien teaches the vehicle body according to claim 14.
Regarding claim 16, the combination of Park and Lucien teaches the vehicle body according to claim 1.
The combination of Park and Lucien fails to teach a side storage box is provided at a left side or a right side of the seat frame member so that the side storage box is selectively exposed as recited in claim 8; a main door is provided at a side surface between adjacent ones among the plurality of the seat frame members, to allow a passenger to enter or exit the vehicle therethrough as recited in claim 15; and a sub-door is provided at a front portion or a rear portion of the vehicle so that the sub-door is opened or closed while facing the seat frame member, to enable passengers to stow or retrieve goods in or from the vehicle through the sub-door and to enter or exit the vehicle through the sub-door in an emergency situation as recited in claim 16.
However, Yu teaches a side storage box (Yu, Fig. 2, storage box on the interior side of a side door) is provided at a left side or a right side of the seat frame member so that the side storage box is selectively exposed (Yu, inherent since the door is selectively openable and closeable, the storage is exposed only when the door is open); a main door (Yu, see annotated Fig. 1) to allow a passenger to enter or exit the vehicle therethrough; and a sub-door (Yu, 115a in Fig. 4) is provided at a front portion or a rear portion (Yu, rear) of the vehicle so that the sub-door is opened or closed while facing the seat frame member (Yu, when closed), to enable passengers to stow or retrieve goods in or from the vehicle through the sub-door and to enter or exit the vehicle through the sub- door in an emergency situation (Yu, inherent function).

    PNG
    media_image2.png
    399
    507
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 1 From Yu
Yu is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park and Lucien. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by the combination of Park and Lucien to incorporate the teachings of Yu and have side doors with storage means on the side of the vehicle and a rear door. Doing so allows the passengers to enter or exit and provides storage means.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Lucien as applied to claim 1 above, and further in view of Hirschvogel et al. (US 20210237694), hereinafter Hirschvogel.
Regarding claim 17, the combination of Park and Lucien teaches the vehicle body according to claim 1, wherein the vehicle is an autonomous vehicle (abstract).
Regarding claim 18, the combination of Park and Lucien teaches part of the vehicle body according to claim 17.
Regarding claim 19, the combination of Park and Lucien teaches the vehicle body according to claim 1.
The combination of Park and Lucien fails to teach a sensor housing is provided at an upper end portion of the vehicle body, to receive a sensor for autonomous driving of the vehicle; and wherein the sensor is extracted from the sensor housing upon operation of the sensor as recited in claim 17; the sensor housing is provided with a sprayer and a cleaner at an internal surface of the sensor housing; wherein a washer solution is injected from the sprayer when the sensor is disposed at an interior of the sensor housing; and wherein the cleaner removes contaminants from a surface of the sensor when the sensor is extracted from the sensor housing as recited in claim 18; a sensor housing is provided at an upper end portion of the vehicle body, to receive a sensor therein; and wherein the sensor is extracted from the sensor housing upon operation of the sensor; and wherein the sensor housing is provided with a sprayer and a cleaner at an internal surface of the sensor housing as recited in claim 19.
However, Hirschvogel teaches a sensor housing (Hirschvogel, 04 in Fig. 1) is provided at an upper end portion (Hirschvogel, roof 02 in Fig. 1) of the vehicle body, to receive a sensor (Hirschvogel, 05 in Fig. 1) for autonomous driving (Hirschvogel, paragraph 0003) of the vehicle; and wherein the sensor is extracted (Hirschvogel, Fig. 1-2) from the sensor housing upon operation of the sensor; the sensor housing is provided with a sprayer (Hirschvogel, 13 in Fig. 2) and a cleaner (Hirschvogel, 09 in Fig. 2) at an internal surface (Hirschvogel, Fig. 1-2, inside the housing) of the sensor housing; wherein a washer solution (Hirschvogel, 12 in Fig. 3) is injected from the sprayer when the sensor is disposed at an interior of the sensor housing; and wherein the cleaner removes contaminants from a surface of the sensor when the sensor is extracted from the sensor housing (Hirschvogel, Fig. 2 and paragraph 0029).
Hirschvogel is considered to be analogous art because it is in the same field of vehicle seat, floor, and body as Park and Lucien. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle body as taught by the combination of Park and Lucien to incorporate the teachings of Hirschvogel and have a sensor mounted on the roof of the vehicle along with a cleaning mechanism. Doing so provides additional data to assist with the autonomous driving and keeps the sensor clean.
Allowable Subject Matter
Claims 6, 7, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612

/JASON S MORROW/              Primary Examiner, Art Unit 3612